Citation Nr: 0125118	
Decision Date: 10/23/01    Archive Date: 10/29/01

DOCKET NO.  00-24 295A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependents' educational assistance 
benefits under 38 U.S.C.A. Chapter 35.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant

ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 


INTRODUCTION

The appellant is the widow of the veteran who had more than 
20 years of active service from May 1951 to September 1971.  
The veteran died on May [redacted], 1995.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a July 1997 RO rating decision that (1) denied service 
connection for the cause of the veteran's death, and (2) 
denied dependents' educational assistance benefits under 38 
U.S.C.A. Chapter 35.  The appellant submitted a notice of 
disagreement in October 1997, and the RO issued a statement 
of the case in December 1997.  The appellant submitted a 
substantive appeal in January 1998.

In July 1999, the Board denied service connection for the 
cause of the veteran's death on the basis that the claim was 
not well grounded.  In November 1999, the appellant requested 
reconsideration of the Board's July 1999 decision and 
submitted new evidence for the record.  The RO reopened the 
appellant's claims in January 2000, but then denied service 
connection for the cause of the veteran's death on the basis 
that the claim was not well grounded.

The Board notes, however, that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (addressed in more detail, below), which, among other 
things, eliminated the well-grounded claim requirement.  See 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Pursuant to 
section 7(b) of the Act, a claim that has been denied or 
dismissed as not well-grounded shall, on the request of the 
claimant or on "the Secretary's own motion," be readjudicated 
as if the denial or dismissal had not been made provided that 
the denial was one that became final during the period 
beginning on July 14, 1999 and ending on November 9, 2000.  
See 114 Stat. at 2099-2100 (2000).  Under the circumstances 
of this case, the Board finds that de novo review of the 
question of service connection for the cause of the veteran's 
death is appropriate.  

The appellant testified before the undersigned Member of the 
Board in July 2001; a transcript of that hearing is of 
record.  During the hearing, the appellant waived initial 
consideration by the RO of additional evidence submitted 
directly to the Board, permitting the Board to consider such 
evidence in the first instance.  


REMAND

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military, naval, or air service, or for aggravation of 
a pre-existing injury suffered, or disease contracted, during 
such service.  38 U.S.C.A.§§ 1110, 1131.  

As regards a claim for service connection for the cause of 
the veteran's death, evidence must be presented which in some 
fashion links the fatal disease to a period of military 
service or an already service-connected disability.  See 38 
U.S.C.A §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.311, 3.312 (2001).  In short, evidence must be 
presented showing that a service-connected disability is 
either the principal or contributory cause of death.  
38 C.F.R. § 3.312.  For a service-connected disability to be 
considered the principal cause of death, it must "singly or 
jointly with some other condition, be the immediate or 
underlying cause of death or be etiologically related 
thereto."  Id.  For a service-connected disability to 
constitute a contributory cause of death, it must be causally 
connected to the death and must have "contributed 
substantially or materially" to death," combined to cause 
death," or "aided or lent assistance to the production of 
death."  Id.

The veteran's death certificate indicates that the veteran 
died on May [redacted], 1995, due to cancer of the pharynx.  
At the time of death, service connection was not in effect 
for any condition.

The appellant primarily contends that the cancer of the 
pharynx that resulted in the veteran's death developed as the 
result of exposure to herbicides in Vietnam.  The RO denied 
the appellant's claim primarily on the basis that cancer of 
the pharynx is not a disability listed in 38 C.F.R. 
§ 3.309(e), as a disease for which service connection is 
available, on a presumptive basis, as a result of presumed 
exposure to herbicides in Vietnam.  

The Board notes, however, that service connection may also be 
granted for a disease based on exposure to Agent Orange when 
there is medical evidence linking it to such in-service 
exposure.  See Brock v. Brown, 10 Vet. App. 155, 162-64 
(1997), citing Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  Here, the veteran's personnel records reflect that 
the veteran had a duty assignment in Vietnam from January 
1966 to November 1966.  While it would be virtually 
impossible to establish that during that the veteran was, in 
fact, exposed to an herbicide agent-specifically, Agent 
Orange-during that time frame, the appellant has submitted a 
1999 medical opinion from Dr. Glade to the effect that Agent 
Orange likely contributed to the development of the veteran's 
cancer.  The Board finds that this theory of entitlement 
should be explored.  Specifically, the RO should forward the 
veteran's claims file to an appropriate VA physician to 
obtain a well-reasoned medical opinion, based upon both a 
thorough review of the claims file and consideration of sound 
medical principles, as to whether it is as least as likely as 
not that a disability of service origin either caused or 
contributed substantially or materially to cause the 
veteran's death.  In rendering such opinion, the 
relationship, if any, between the cancer of the pharynx that 
resulted in the veteran's death and possible in-service Agent 
Orange exposure must specifically be addressed.  

Prior to obtaining such opinion, the RO should undertake 
other development of the record so that the physician's 
review of the claims file can be a fully informed one.  For 
example, a certificate of death reflects that the veteran was 
an inpatient at the Touro Infirmary Hospital in New Orleans, 
Louisiana, at the time of his death in May 1995.  The 
immediate cause of death was listed as cancer of the pharynx.  
These terminal medical records are not in the claims file, 
and they should be.  Any additional records pertaining to the 
veteran's treatment for cancer of the pharynx would also be 
relevant to the appellant's claim.

While the matter is in remand status, the appellant should 
also further clarify and present any supporting evidence as 
regards a possible theory of entitlement first hinted at 
during her Board hearing, should she so choose.  In this 
regard, the Board notes that the appellant testified that the 
veteran had been diagnosed with diabetes prior to his death 
in May 1995.  Effective July 2001, Type 2 diabetes is one of 
the diseases listed in 38 C.F.R. § 3.309(e) as an Agent 
Orange presumptive disorder.  See 66 Fed. Reg. 23,166 (May 8, 
2001).  Significantly, however, the claims file reflects no 
medical indication (and the appellant has not asserted the 
existence of any medical indication), that the veteran had 
Type 2 diabetes, that any such disorder is in any way related 
to the veteran's service, or that any such disorder is in any 
way related to the veteran's death.  Should she choose to 
pursue it, the appellant should clarify her allegations as 
regards this possible theory of entitlement.

The Board notes that actions identified herein are consistent 
with the enhanced duties to notify and assist a claimant that 
are imposed by the Veterans Claims Assistance Act of 2000.  
However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to 
ensure that the Act has fully been complied with.  Hence, in 
addition to the actions requested above, the RO should also 
undertake any other development and/or notification action 
deemed warranted by the Act prior to adjudicating the claims 
on appeal on the merits.

Inasmuch as the outcome of the claim for Chapter 35 benefits 
is dependent upon resolution of the cause of death issue, 
consideration of the Chapter 35 benefits claim must be 
deferred pending the outcome of the claim 

Accordingly, these matters are hereby REMANDED to the RO for 
the following actions:

1. The RO should undertake all necessary 
development to obtain and associate with 
the claims folder all outstanding 
pertinent medical records, to 
specifically include the veteran's 1995 
terminal treatment records from the Touro 
Infirmary Hospital in New Orleans, 
Louisiana, and from any pertinent other 
source(s) or facility(ies) identified by 
the appellant.  If any requested records 
are not available, or the search for any 
such records otherwise yields negative 
results, that fact should clearly be 
documented in the claims folder, and the 
appellant and her representative should 
be duly notified.  The appellant is also 
free to submit any additional medical or 
other records (to include argument and 
evidence clarifying the theory of 
entitlement hinted at during her Board 
hearing), and the RO should afford her an 
opportunity to do so before having the 
claims folder forwarded to an appropriate 
physician, as indicated below.

2.  After all records received pursuant 
to the above-requested development are 
associated with the claims file, the RO 
should forward the veteran's claims file 
to an appropriate VA physician to obtain 
a medical opinion addressing the 
relationship, if any between the 
veteran's death and his active military 
service.  Based upon a thorough review of 
the all pertinent medical and other 
evidence of record, and consideration of 
sound medical principles, the physician 
offer an opinion as to whether it is as 
least as likely as not that a disability 
of service origin either caused or 
contributed substantially or materially 
to cause the veteran's death.  If 
reaching such opinion, the physician must 
specifically address the opinion of Dr. 
Glade, indicating that Agent Orange 
exposure likely contributed to the cancer 
of the pharynx resulting in the veteran's 
death.  If the physician finds that such 
a relationship is plausible, the 
physician should indicate whether it is 
as least as likely as not that Agent 
Orange exposure contributed substantially 
or materially to cause the veteran's 
death.  
The complete rationale for all 
conclusions reached (to include citation 
to evidence of record and pertinent 
medical authority) should be set forth in 
a typewritten report.  

3.  To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  The RO must also review the claims 
file and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(codified, as amended, at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107 (West 
Supp. 2001)), and the pertinent final 
regulations implementing the Act (to be 
promulgated, as amended at 38 C.F.R. 
§§ 3.102 and 3.159), are fully satisfied.

5.  After completion of the foregoing 
requested development, and any other 
indicated development and/or notification 
action, the RO should readjudicate the 
claims for service connection for the 
cause of the veteran's death, and the 
claim for Chapter 35 benefits, in light 
of all applicable evidence and in light 
of all pertinent legal authority.  The RO 
must provide adequate reasons and bases 
for its determinations, addressing all 
issues and concerns that were noted in 
this REMAND.

6.  If the benefit sought on appeal 
continues to be denied, the appellant and 
her representative must be furnished a 
supplemental statement of the case and be 
given an opportunity to submit written or 
other argument in response thereto before 
the case is returned to the Board for 
further appellate consideration. 

The purpose of this REMAND is comply with an order of the 
Court, and to accomplish additional development and 
adjudication; it is not the Board's intent to imply whether 
the requested action should be granted or denied.  The 
veteran need take no action until otherwise notified, but he 
may furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




